30 N.Y.2d 876 (1972)
In the Matter of Joseph S. Margolis, Appellant,
v.
William F. Larkin et al., Constituting the Board of Elections of the City of New York, and William H. O'Connell, Respondent.
In the Matter of Joseph S. Margolis, Respondent,
v.
William F. Larkin et al., Constituting the Board of Elections of the City of New York, and Robert A. Hollis, Appellant.
Court of Appeals of the State of New York.
Argued June 14, 1972.
Decided June 14, 1972.
Milton Amgott for Joseph S. Margolis, appellant in the first above-entitled proceeding and respondent in the second above-entitled proceeding.
Jesse I. Levine for William H. O'Connell, respondent in the first above-entitled proceeding and Robert A. Hollis, appellant in the second above-entitled proceeding.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
In each proceeding: Order affirmed, without costs; no opinion.